DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose a synthetic aperture radar signal processing to compensate a range profile as a result of the curved range profile being refocused to a point via frequency filtering the two-dimensional signal in the azimuth dimension as claimed wherein each of the partial synthetic aperture radar images is based on 1% to 10% of all azimuth samples recorded.  
4.	The prior art does not teach the limitation wherein each of the partial synthetic aperture radar images is based on 1% to 10% of all azimuth samples recorded.  The closest art found regarding this limitation is Connell (US 2008/0042893) which teaches “two-dimensional phase errors in an image generated by a synthetic aperture radar, the method including, taking a small percentage in range of phase history which extends a full azimuth extent of the phase history to generate a low resolution range and high resolution azimuth sub-band image, focusing the low resolution range and high resolution azimuth sub-band image with a one-dimensional autofocus algorithm (Para. 13).”  However, Connell’s teaching although relevant is not as narrow in scope as the limitation at issue.  
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
6.	This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.W.J./Examiner, Art Unit 3648       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648